Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of producing a non-human mammal having a short-haired phenotype, wherein the mammal expresses a truncated PRLR protein lacking a C-terminal portion of the PRLR protein, the method comprising obtaining a cell capable of being developed into a non-human mammal, introducing a polynucleotide encoding the truncated PRLR protein into the cell and producing the non-human mammal from the cell, classified in USPC 800/21, CPC C12N 15/8509.
II. Claims 9 and 12, drawn to a polynucleotide comprising a sequence of SEQ ID NO. 3 or a homolog thereof having at least 90% identity, wherein the polynucleotide does not contain the nucleotide sequence, or a fragment, thereof of SEQ ID No. 6 in the protein reading frame of the polynucleotide, a transfection vector or a host cell comprising the polynucleotide, classified in USPC 536/23.5 and 435/320.1, CPC C07H 21/04 and C12N 15/79, C12N 2510/00.
III. Claims 10-11, drawn to a protein encoded by the polynucleotide of claim 9, classified in USPC 530/350, CPC C07K 14/435.
IV. Claims 13-18, drawn to a genetically engineered animal comprising one or more copies of the polynucleotide of claim 9 or carrying one or more mutations in one or both copies of the PRLR gene, classified in USPC 800/14, CPC A01K 2217/054.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the polynucleotide of group II can be used to produce a recombinant protein rather than being used to produce a genetically engineered non-human animal.  They have different classifications and require separate search and the search would not be coextensive.  Thus, inventions I and II are not obvious variants and are patentably distinct from each other.
Inventions I and III are unrelated.  The protein of invention III is not used or involved in the production of the genetically engineered non-human animal.  They have different classifications and require separate search and the search would not be coextensive.  Thus, inventions I and III are not obvious variants and are patentably distinct from each other.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the genetically engineered animal of invention IV can be made by using nuclear transfer technology rather than being produced by the method as claimed in invention I.  They have different classifications and require separate search and the search would not be coextensive.  Thus, inventions I and IV are not obvious variants and are patentably distinct from each other.
Inventions II-IV are patentably distinct from each other because they are drawn to products having different chemical structures and biological functions: (1) a polynucleotide comprising a sequence of SEQ ID NO. 3 or a homolog thereof having at least 90% identity, (2) a protein encoded by the polynucleotide of claim 9, and (3) a genetically engineered animal comprising one or more copies of the polynucleotide of claim 9.  The polynucleotide, protein and genetically engineered animal differ in their physical structure and biological functions and they have different usages.  They have different classifications and require separate search and the search would not be coextensive.  Thus, inventions II-IV are not obvious variants and are patentably distinct from each other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632